Citation Nr: 0305550	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for bipolar disorder prior to March 24, 1998.

2.  Entitlement to an initial disability rating higher than 
30 percent for bipolar disorder from March 24, 1998.

(The issue of entitlement to service connection for a right 
foot condition, to include residuals of contusion and a skin 
mass, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from February 1994 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this case in June 2000 in order to 
schedule a requested travel Board hearing.  The veteran 
failed to appear for the scheduled hearing without providing 
an explanation.  The Board will proceed to address the issues 
on appeal.

The veteran's representative listed several issues on the 
February 2003 Appellant's Brief that the Board does not have 
jurisdiction over.  In its June 2000 remand, the Board 
explained that these issues were not in appellate status.  
These issues are entitlement to an initial disability rating 
higher than 10 percent for hand eczema secondary to contact 
dermatitis, xerosis, and post-inflammatory hyperpigmentation; 
and an initial disability rating higher than 10 percent for 
right knee internal derangement with cartilage dysfunction.  
As it appears that the veteran, through her representative, 
has raised these issues, the Board refers them to the RO for 
appropriate action.

The Board is undertaking additional development on 
entitlement to service connection for a right foot condition, 
to include residuals of contusion and a skin mass, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  For the period prior to March 24, 1998, service-connected 
psychiatric symptomatology more nearly approximated 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms of manic 
depression/bipolar disorder as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

3.  It is not shown that prior to or after March 24, 1998, 
service-connected psychiatric symptomatology resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms of manic 
depression/bipolar disorder as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

4.  There are no extraordinary factors associated with the 
service-connected bipolar disorder productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
bipolar disorder prior to March 24, 1998, are met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 3.400, 4.130, Diagnostic Codes 9432, 9434 
(2002). 

2.  The criteria for an initial rating in excess of 30 
percent for bipolar disorder from March 24, 1998, are not 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.400, 4.130, Diagnostic Codes 9432, 9434 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate her claim 
and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate her claim, by means of the 
discussions in the statement of the case, the supplemental 
statements of the case, and a letter sent to the veteran in 
September 2001, which specifically addressed the contents of 
the VCAA in the context of the veteran's claims.  The RO 
explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support her claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf.  In the letter dated in September 2001, 
the RO asked the veteran to identify records relevant to her 
claim.  The September 2001 letter explicitly set out the 
various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to her claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met. 

II. Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board notes that it has characterized the issues of 
entitlement to increased ratings in order to comply with the 
opinion by the United States Court of Veterans Appeal (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue mistakenly treated the right-testicle claim as one for 
an increased evaluation for service connected residuals of 
surgery to the right testicle, rather than as a disagreement 
with the original rating award, which is what it was.

As in Fenderson, the RO in this case has also identified 
these issues on appeal as claims for an increased disability 
rating for the appellant's service connected psychiatric 
disability, rather than as a disagreement with the original 
rating for this disorder.  However, the statements of the 
case provided the veteran with the appropriate applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of the initial disability evaluation for 
this disorder, and the record indicates that the veteran is 
aware that her appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned this disability.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Occupational and social impairment due to mild or transient 
symptoms of manic depression/bipolar disorder which decreases 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
disability rating.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 
9434 (2002).

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms of manic 
depression/bipolar disorder as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events) warrants a 30 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434 
(2002).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of manic 
depression/bipolar disorder as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  38 
C.F.R. § 4.130, Diagnostic Codes 9432, 9434 (2002).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of manic 
depression/bipolar disorder as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 
9434 (2002).

Total occupational and social impairment due to such symptoms 
of manic depression/bipolar disorder as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of one's close relatives, 
occupation, or own name warrants 100 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434 
(2002).  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the if psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV). GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

III.  Evaluation prior to March 24, 1998

With the above criteria in mind, the Board finds that a 30 
percent rating is warranted for bipolar disorder prior to 
March 24, 1998.  Taken as a whole, the service medical 
records and post-service medical records more nearly 
approximate the criteria for a 30 percent evaluation pursuant 
to 38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434 (2002).  

According to private medical records, the veteran was 
admitted to a mental health facility in September1996, while 
she was still on active duty.  According to the report, the 
veteran was admitted voluntarily.  She was admitted with 
disabling depression, suicidal ideation and a plan to kill 
herself in an overdose.  She was experiencing problems in her 
personal and military life.  On examination, the veteran was 
alert and oriented.  She had good hygiene and made good eye 
contact, with an agitated affect and depressed mood.  There 
was no psychosis; her insight and judgment were fair.  Her IQ 
was normal and her recent and remote memories were intact.  
She denied homicidal ideation and, at the time of admission, 
denied suicidal ideation.  At discharge, the veteran was 
still anxious but much calmer than earlier in the week.  She 
was denying suicidal ideation.  She seemed less overwhelmed 
by the various factors in her life and was hopeful of 
resolving her current depression and returning to work.  The 
final diagnosis was depression, not otherwise specified with 
a GAF of 45 currently, and for the past year.

VA examined the veteran in February 1997.  The VA psychiatric 
examiner noted that the veteran endorsed recent episodes of 
major depression.  At the time of examination, however, the 
examiner noted that the veteran did not endorse any 
additional symptomatology of major remission.  Therefore, the 
examiner felt that the depression was in full remission.  The 
veteran reported that she was honorably discharged and had 
just been hired to work as an administrative assistant in a 
steel company.  She had future college and career plans.  The 
diagnosis was major depression, recurrent, in full remission 
with a GAF of 85.

According to a May 1997 letter from the Vet Center, the 
Readjustment Counseling Specialist commented that the veteran 
was being treated for dysthymia (chronic depression).  Since 
entering treatment in April 1997, the veteran displayed 
unusual mood swings and episodic panic attacks that would 
leave her temporarily debilitated.  On the surface, the 
veteran appeared to be decompensating. At this early stage, 
the Readjustment Counseling Specialist noted that it was 
difficult to determine whether the veteran was merely 
reacting to situational stressors or exhibiting symptoms from 
some form of genetic problem. 

The veteran's GAF scores ranged from a 45 in September 1996, 
while she was still in service, and 85 in February 1997.  
These scores indicate the mood swings that were described by 
the Vet Center in May 1997.  Based on this evidence, the 
Board finds that prior to March 24, 1998, the veteran's 
disorder more nearly approximates occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms of manic depression/bipolar disorder as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434 (2002).  
Therefore, the veteran in essence has been awarded a 30 
percent rating, but not more, for her bipolar disorder since 
service.

IV.  Evaluation in excess of 30 percent

The Board finds that the preponderance of the evidence is 
against a rating in excess of 30 percent at any time during 
the pendency of this claim.  The evidence of record fails to 
more nearly approximate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms of manic depression/bipolar disorder as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 
9432, 9434 (2002).

As noted in the previous section, a rating of 30 percent, but 
no more, is warranted for the veteran's service-connected 
bipolar disorder prior to March 24, 1998.

According to a June 1998 VA examination report, the veteran 
claimed that she was sleeping only five hours per night.  Her 
interest levels had improved but not her baseline.  She 
denied any type of guilt.  She had extreme excessive amount 
of energy and presented at the examination in a hypomanic 
state.  VA was following her and treating her for bipolar 
disorder.  The veteran's concentration abilities had been 
decreased, but the veteran had been making great strides and 
improving her concentration such as getting a schedule book 
and writing reminder notes so she does not forget.  Her 
appetite was greatly increased.  She indicated that she had 
significant weight gain lately.  She denied any type of 
psychomotor retardation or agitation and denied any type of 
suicidal ideation, past or present.

The VA examiner noted that the veteran had excessive energy 
and racing thoughts for several weeks.  The veteran denied 
any type of participating and risky behavior or inflated 
self-esteem or grandiosity.  She was quite talkative and her 
speech was somewhat pressured.  She had flight of ideas and 
distractibility.  She also claimed to have impulsivity, and 
she had frequent increased goal-directed activity, such as 
cleaning.  She denied any type of increased seeking of 
pleasurable activities.  The veteran's medications included 
Clonazepam, Depakote, and she recently stopped taking Paxil.  
She reported that she completed a bachelor's degree in 
business administration and was currently attempting to gain 
her second bachelor's degree.  She worked as a medical 
transcriptionist after discharge.

The mental status examination revealed that the veteran was 
alert, oriented, very cooperative, and very pleasant.  The 
examiner described a great deal of difficulty asking 
questions because of the veteran's rapidity of speech and 
constant speech.  Her speech was slightly pressured and, 
again, rapid.  Her mood was hypomanic and her affect was very 
bright and full range.  Her thought content was without 
auditory or visual hallucination.  No suicidal or homicidal 
ideations were noted.  The examiner noted some flight of 
ideas with tangentiality and circumstantiality, but this was 
not of a severe nature.  This was consistent with her 
hypomanic mood, and no delusions were present.  General 
information was intact as was concentration ability.  Her 
insight and judgment were both good, and abstract reasoning 
was intact.

The VA examiner determined that the veteran was competent for 
VA purposes.  The clinical impression was bipolar disorder, 
currently hypomanic with a GAF of 70 to 75.  

According to an August 2000 VA examination report, the 
examiner noted that the veteran experienced an array of 
symptoms consistent with bipolar II disorder.  She had a 
history of both hypomanic episodes and periods of depression.  
She had periods of persistently elevated mood.  She 
demonstrated pressured speech and psychomotor agitation.  She 
experienced flight of ideas, distractability, and a decreased 
need for sleep, and she displayed an increase in goal 
directed activity, particularly at school and work where she 
maintained responsible functioning.  She often experienced a 
depressed mood with poor concentration, sleep disturbance, 
psychomotor agitation, and fatigue.  The examiner also noted 
that the veteran was socially isolated and had few 
pleasurable activities outside of the academic and work 
areas.  The diagnosis was bilpolar II disorder, most recent 
depressed, with a GAF of 60.

The Board has relied on the extensive medical evidence of 
record to determine the level of severity of her bipolar 
disorder and the evidence does not more nearly approximate 
the criteria for a rating in excess of 30 percent at any time 
during the pendency of this claim.  The current rating best 
represents disability due to the service-connected disorder.  
The veteran's GAF scores since service have ranged from 60 to 
over 80, which reflect, at most, moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Accordingly, the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's bipolar disorder.

The Board has carefully considered the "positive" evidence 
represented by the contentions and April 1999 hearing 
testimony at the RO submitted by and on behalf of the veteran 
asserting a higher level of disability due to her psychiatric 
symptoms than is reflected by the 30 percent rating currently 
assigned, but concludes that this subjective evidence is 
outweighed by the more objective recent "negative" clinical 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Thus, the claim for an increased rating 
from March 24, 1998, must be denied.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected psychiatric disorder is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence shows that the veteran has been attending college 
and has been working.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial rating of no more than 30 
percent for bipolar disorder prior to March 24, 1998, is 
granted.

Entitlement to an initial rating in excess of 30 percent for 
bipolar disorder from March 24, 1998, is denied.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

